Citation Nr: 0606846	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  92-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.

2.  Entitlement to an evaluation in excess of 40 percent for 
a disability of the lumbar spine.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

6.  Entitlement to an earlier effective date than September 
23, 2002, for a separate disability evaluation for 
radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
December 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The record shows that the Board decisions in May 1994 and 
March 1996 remanded the issue of an increased rating for the 
lumbar spine disability to the RO for further development.  
The Board decision in March 1996 also remanded the issue of 
service connection for a disability of the cervical spine.  
Thereafter, the veteran brought an appeal to the United 
States Court of Appeals for Veterans Claims (Court) from an 
August 1998 Board decision that denied entitlement to service 
connection for a disability of the cervical spine, and denied 
entitlement to a disability evaluation in excess of 40 
percent for the lumbar spine disability, rated as lumbosacral 
strain with postoperative residuals of disc herniation L4-L5, 
L5-S1.  

In March 2001, the Court vacated the August 1998 Board 
decision and remanded the case to the Board for another 
decision, taking into account matters raised in its order.  
In February 2002, the Board remanded the case to the RO for 
further development, and the case was subsequently returned 
to the Board.

The veteran then brought an appeal to the Court from a July 
2003 Board decision that denied service connection for a 
disability of the cervical spine, and denied entitlement to a 
disability evaluation in excess of 40 percent for the lumbar 
spine disability.  In October 2003, the Court vacated the 
July 2003 Board decision and remanded the matter to the Board 
for readjudication and the issuance of a new decision.  

In July 2004, the Board remanded the matter to the RO for 
further development.  On remand, the RO issued a rating 
decision in December 2004 that granted a separate 10 percent 
evaluation for chronic L5 radiculopathy of each lower 
extremity and continued the 40 percent evaluation for the 
lumbar spine disability.  The veteran did not withdraw the 
claim for increase, and in so doing sought a higher initial 
evaluation for the radiculopathy of the lower extremities.  
He also appealed the March 2005 RO rating decision that 
denied entitlement to a TDIU.  The case was recently returned 
to the Board. 

The veteran's attorney through correspondence to the RO in 
April 2005 and July 2005 has reasonably raised the issue of 
entitlement to a disability evaluation in excess of 20 
percent for residuals, compression fracture, T4.  This matter 
has not as yet been reviewed at the RO.  It is being referred 
to the RO for initial consideration.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The issue of entitlement to an earlier effective date than 
September 23, 2002, for a separate disability evaluation for 
radiculopathy of the lower extremities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
satisfactorily associate a current cervical spine disability 
to the veteran's military service or a service-connected 
disability on any basis.

2.  Prior to September 23, 2002, the lumbar spine disability 
was manifested by symptoms more nearly approximating severe 
intervertebral disc syndrome (IVDS).

3.  From September 23, 2002, incapacitating episodes having a 
total duration of four weeks during the past 12 months, 
ankylosis of the lumbar spine is not shown and there is 
limitation of forward flexion to 30 degrees or less.

4.  Radiculopathy of the left lower extremity is manifested 
by sensory deficit that is no more than mild in severity.

5.  Radiculopathy of the right lower extremity is manifested 
by sensory deficit that is no more than mild in severity.

6.  The veteran completed high school, and has occupational 
experience as a construction foreman and millwright; he last 
worked full-time in 1980's.

7.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have rendered him unable to obtain 
or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A disability of the cervical spine was not incurred in or 
aggravated by military service or proximately due to or the 
result of a service-connected disability, nor may arthritis 
of the cervical spine be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).
2.  The criteria for an evaluation in excess of 40 percent 
for a lumbar spine disability prior to or since September 23, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (effective prior to and as amended effective September 
23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003, adding Diagnostic Codes 5235 to 5243).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8524 (2005).

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8524 (2005). 

5.  The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
4.16, 4.18, 4.19 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In the decision below, the Board has 
granted the veteran's claim for a TDIU, and therefore the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

As to the requirements of the VCAA having been met regarding 
the claims of service connection for a cervical spine 
disability and an increased evaluation for the lumbar spine 
disability, there were the rating decisions specific to the 
lumbar spine in July 1991, November 1994, December 1997 and 
December 2004, and the rating decision in November 1994 
addressed service connection for the cervical spine.  
Collectively they apprised the veteran of the information 
needed to substantiate the claims.  In addition, the 
supplemental statements of the case in July 1991, September 
1991, December 1997, February 2003, December 2004 and April 
2005 and the December 1997 statement of the case that 
addressed service connection for a cervical spine disability, 
apprised the veteran of the information and evidence needed 
to substantiate his claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, March 2002 and August 2004 RO letters 
taken together informed the veteran of the provisions of the 
VCAA and advised him to identify any evidence in support of 
his claims that had not been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection and a rating increase.  The VCAA letters read 
together specifically informed him that VA would obtain 
pertinent federal records.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio, supra. 

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication in the claims and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below, 
the Board concludes that the applicable notice and duty to 
assist requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the August 2004 
letter had a specific reference on page 2 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  With respect to the content of the respective 
VCAA notices, the August 2004 letter supplemented the notice 
issued in March 2002 which greater specificity.  Thus, the 
Board finds that the appellant did have actual notice of the 
obligation to submit all relevant evidence to VA.  In the 
context of the entire record, the content requirements for a 
VCAA notice have been amply satisfied by the above 
notifications.  The Board concludes that the due process 
requirements concerning the veteran's appeal have been 
fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his claims.  
See Mayfield, supra.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran received 
VA examinations that contained competent medical opinions 
regarding the existence of a disability of the cervical spine 
and a relationship to military service and service connected 
disability.  Other examiners addressed the manifestations of 
his lumbar spine disability and radiculopathy of he lower 
extremities.  The medical opinions addressed the specific 
questions the Board posed in order to provide a record that 
would support an informed determination.  The Board notes 
that at the recent hearing the veteran's attorney waived a 
request that the RO obtain records from the Social Security 
Administration (SSA) (T 38).  The development substantially 
complied with the Board remands in this case.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran also testified at 
earlier RO hearings and the recent Board hearing.  

Regarding the initial evaluation of lower extremity 
radiculopathy, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  This matter is an appeal from an 
initial rating determination, a "downstream" issue, the 
result of a December 2004 rating decision that assigned 
separate evaluations for lower extremity radiculopathy.  The 
issue was intertwined with the claim for increase for the 
lumbar spine disability and the rating decision followed the 
issuance of a comprehensive VCAA letter in August 2004.  In 
such circumstances there is no additional duty to assist 
obligation, since the assistance and notice provided prior to 
the initial determination met the VCAA duty to notify and 
assist requirements.  See VAOPGCPREC 8-03.  Furthermore, the 
RO issued a statement of the case in June 2005 that addressed 
the initial rating determination.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA's duty to assist the veteran 
in the development of the claim has been satisfied and the 
Board will turn to a discussion of the issues on the merits.


Analysis

Service Connection

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310, Allen v. Brown, 7 
Vet. App. 439 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, 
continuous service for 90 days or more during a period of war 
or applicable peacetime service, and post-service development 
of a presumptive disease such as arthritis to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is the obligation 
of VA to render a decision which grants every benefit that 
can be supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

The record reflects the veteran has established service 
connection for a lumbar spine disability and a thoracic spine 
disability that are the result of a vehicle accident during 
military service.  The veteran's service medical records show 
the spine was normal on examinations in February 1957 and 
December 1957 for entry into military service.  He was 
hospitalized in April 1958 after a truck accident and it was 
noted he had X-ray changes suggestive of a T4 compression 
fracture, and he had tenderness of T5-T8.  An undated 
clinical record entry noted he jumped when any part of the 
back was touched, that he had no area of hypoesthesia, and 3+ 
reflexes.  The evaluation showed an initial impression of 
back strain of the thoracic and cervical areas.  He was 
placed on bed rest and hyperextension back exercises.  The 
symptoms subsided until there was only very minimal T4 
tenderness.  According to the clinical records, the military 
vehicle failed to negotiate a turn, overturned and threw the 
soldier from the vehicle.  At discharge from the hospital, 
the diagnosis was a compression fracture of the T4 vertebra.  
No reference was made to the cervical spine at that time.  

The subsequently dated service medical records show that he 
received treatment for complaints directed to the thoracic 
spine and lumbosacral spine on many occasions.  Low back pain 
was diagnosed in June 1958.  In August 1958, he complained of 
pain and tenderness over the T4 area together with vague 
soreness in the L4 and L5 regions.  A January 1959 treatment 
record shows complaints of thoracic back pain into the lower 
back and left leg.  A clinical record cover sheet in January 
1959 shows a diagnosis of back strain, involving the thoracic 
and lumbar paravertebral muscles.  On the October 1959 
separation examination, the veteran reported that he had had 
difficulty with his back, but the clinical evaluation showed 
a normal spine and neck.

On a January 1960 VA examination, the veteran complained of 
both upper and lower back trouble, including between his 
shoulder blades.  The examiner did not report any abnormality 
involving the cervical spine or the neck.  VA outpatient 
treatment records dated in 1979 and 1980 show treatment being 
directed to the veteran's lower back, with no reference made 
of any complaints or treatment for a disability involving the 
cervical spine.  In a January 1980 letter, RAJ, M.D., 
reported contacts the veteran had beginning in 1960 and none 
of the referenced evaluations, which continued to the mid 
1970's, mentioned any complaint regarding the cervical spine.  
The reports of is admission to Jewish Hospital in June 1989 
and follow-up outpatient treatment though early 1990 are also 
unremarkable regarding the cervical spine, although the 
veteran indicated at the May 1990 RO hearing that he had 
difficulty bending the neck from side to side.  He had no 
complaint regarding the neck or headaches at a prior hearing 
in January 1980.

A VA examiner in May 1991 suspected that the veteran had 
signs of bilateral cortical spinal tract dysfunction which 
might have been due to a mild cervical myelopathy on the 
basis of hypertrophic osteoarthritis.  The examiner indicated 
being unable to confirm these suspicions in the absence of 
radiographic procedures. 
In August 1991, HAG, D.C., noted the veteran was seen for low 
back and leg pain since an accident.  Dr. G. stated that the 
problem started in military service.

The June 1994 VA neurological examination shows the veteran 
appeared to have diffuse hyperreflexia of the lower 
extremities as well as upper extremities raising the 
possibility of a cervical myelopathy.  The examiner opined 
that it appeared that the veteran may have a cervical cord 
injury either as a consequence of the distant thoracic cord 
injury or perhaps as a consequence of a more diffuse 
degenerative joint disease.  The tibial and median 
somatosensory evoked potential study the examiner recommended 
to assess the severity and location of the apparent higher 
spinal cord dysfunction was reported as normal.

The report of a September 1994 magnetic resonance imaging 
(MRI) contains an impression of minimal ventral thecal sac 
indentations at C4-5 and C6-7 secondary to bony spur 
formation, and no evidence of spinal cord effacement.

The September 1994 VA neurological examination shows that the 
veteran complained of increasing neck pain, with restriction 
of movements.  The report contains an impression that the 
symptoms and findings were suggestive of cervical and lumbar 
spondylitis.  In addition, the examiner stated that the 
veteran might have a compressive cervical myelopathy and that 
the diffuse hyperreflexia was suggestive of cervical 
myelopathy.  The examiner opined that the relationship 
between the old T4 fracture and the present cervical 
degenerative disease and neurological findings were difficult 
to evaluate, and that it was difficult to comment as to 
whether the veteran's present problems were related to his 
previous T4 fracture.

Subsequently received were VA outpatient records showing 
intermittent treatment for back complaints from 1981 to 1994, 
but treatment was not directed to the cervical spine.  He 
also submitted a newspaper article concerning the truck 
accident during military service.

The report of a June 1996 VA examination for the spinal cord 
shows the examiner's opinion was that the veteran's cervical 
or neck complaints were not related to previous T4 vertebral 
fracture as this was stable and films have shown no 
degenerative changes in the vertebral segments above and 
below.  The examiner also opined that neck and cervical pain 
were not related to the lumbosacral strain and postoperative 
residuals from the previous diskectomy at L4-L5.  

The report of a June 1996 VA MRI examination of the spine 
segments showed the cervical spine appeared aligned in 
sagittal dimension.  The cervical cord and cervical medullary 
junction was reported to be normal in morphology and signal 
density.  

Private medical records pertaining to treatment during 2001 
include a May 2001 radiology report of the cervical spine 
which showed normal findings for the veteran's age.  Of 
record is an October 2001 statement from HAG, D.C., that the 
veteran had been under that treatment for neck pain, upper 
back pain and headaches.  The clinician opined that these 
symptoms were related to the veteran's old neck injuries and 
degenerative arthritis.  Accompanying the letter were 
treatment records dated in September 2001 when the veteran 
reported sore and stiff neck symptoms had been present for 
three weeks, and for which he reportedly did not know the 
cause.

The report of a June 2002 VA examination for peripheral 
nerves shows that the examiner noted the cervical spine films 
taken in 1996 showed mild degenerative disc disease with 
small anterior osteophytes at the lower cervical levels.  The 
examiner's assessment was that the veteran's neck pain was 
not related to his injury in 1957, as the veteran said the 
pain did not start until 10 years ago, which was a 
significant time gap between onset of injury and onset of 
neck pain.  The examiner noted that the veteran did not feel 
that the T4 compression fracture was significant enough to 
cause any extra load on his cervical spine.  He did not feel 
that his cervical spine injury was service related or 
aggravated by his previous injuries.  The examiner opined 
that it was rather a degenerative condition of degenerative 
disc disease, which had worsened as the veteran had aged.

In June 2004, CNB, M.D., reviewed the veteran's record and 
provided an opinion that the veteran had cervical spine 
disability that was related to the injury he sustained during 
military service.  The physician stated it was important to 
note that patients with serious trauma often had multi-area 
injury that was not noted during an initial evaluation.  The 
literature supported this conclusion as well as associating 
such injury to the development of advanced degenerative 
arthritis.  Dr. B disputed the conclusion reported on the 
June 2002 VA examination.   

A VA examiner reviewed the record in November 2004 and agreed 
with the assessment in June 2002 that the cervical 
degenerative disc disease was unlikely related to injury 
sustained in military service.  The examiner stated that the 
association was unlikely in view of absence of complaint 
during service or initially until 10 years thereafter.

At the Board hearing in October 2005, Dr. B's testimony 
disputed the accuracy of medical opinions against the claim 
and commented on the radiology reports that supported his 
favorable assessment (T 13, 16-17).  It was Dr. B's testimony 
that he thought the veteran probably injured all segments of 
the spine in the truck rollover, which he characterized as 
serious, as it was common to have injuries to other areas (T 
12-13).  He opined that the osteoarthritis shown on a 
radiology report in 1996 developed over time from an injury 
to the cervical spine in service (T 13). 

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

On this point, the VA medical opinions directed to the 
cervical spine disability were based upon a consideration of 
the pertinent record in each instance and took into account 
the veteran's history, the information in the extensive 
record of medical treatment directed to the spine beginning 
in military service and more recently for the cervical spine, 
as well as radiology reports.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The RO provided the entire record to VA examiners 
and did not limit or constrain the review.  See, e.g., 
Colayong v. West, 12 Vet. App. 524, 535 (1999); Bielby v. 
Brown, 7 Vet. App. 260, 268-69 (1994).  In support of the 
claim, the veteran had a physician review the record and that 
physician opined in favor of the claim in writing and through 
hearing testimony.  In response to the VA opinions, the 
appellant did challenge the specific conclusions with 
competent medical evidence.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996).  As 
with any piece of evidence, the credibility and weight to be 
attached to this opinion and other opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board will point out that the medical reports contain a 
history of neck complaints initially approximately three 
decades after military service.  This is a history which Dr. 
B. weighed against the veteran's self reported history of 
neck pain, numbness and tingling since the rollover accident 
in service.  However, the VA opinions took into account the 
entire record in addition to the veteran's presentation and 
the Board believes they are entitled to determinative 
probative weight, as they were not based upon assumed facts 
of a cervical spine injury.  Dr. B. notes opinions from other 
examiners favorable to the claim, but those of Dr. G. were 
made without review of relevant records and undoubtedly 
relied on self reported history.  For example, Dr. G. 
reported in August 1991 that the veteran reported only low 
back and leg pain since the accident and he believed the 
veteran's complaint started in the military.  The statement 
in 2001 simply relates neck pain to an "old neck injury" 
without any basis to relate the injury to military service 
stated in the opinion or contemporaneous clinical records the 
chiropractor submitted.  Furthermore, the VA opinion in June 
1994 did not associate myelopathy with a cervical spine 
injury nor did a follow-up evaluation in September 1994.  

As such the statements from Dr. G. are not entitled to any 
probative weight and diminish the weight of the opinion from 
Dr. B. to the extent he offers them as support for his 
conclusions.  See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); see also Grover v. West, 12 Vet. App. 109, 112 
(1999), affirming LeShore v. Brown, 8 Vet. App. 406 (1995), 
holding that self-reported history unenhanced by additional 
comment from an examiner or review of relevant records does 
not constitute competent medical evidence.  See e.g., Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus without 
supporting clinical data or other rationale to provide the 
degree of certainty required for medical nexus evidence).  So 
it is not significant that a VA examiner did not take into 
account such favorable opinions as they have no probative 
value.  

In essence, Dr. B. does not point to any specific evidence of 
neck injury in the vehicle accident in service, other than 
advancing the assumption that the entire spine was injured in 
view of the nature of the accident and the extent of the 
radiology findings for the other spine segments.  His opinion 
and testimony cited medical literature support for delayed 
recognition of the cervical spine injury in this case.  

However, the literature cited is not specific to the 
circumstances of this case in that the studies collectively 
referred to fractures of all the spinal segments, and 
hyperextension injury to the cervical spine being noted in 
another case which is not claimed in this case.  Another 
article referred to delayed recognition of lumbosacral 
fracture which is not relevant to the facts of this case.  
Furthermore, he does not assert that the information supports 
a several decade delay in recognizing trauma residuals from a 
remote injury in another spine segment or where the history 
of follow-up care following the initial evaluation is as 
detailed as it appears in the service medical records.  This 
is a fact that the VA examiners found material, and Dr. B. 
through his evaluation does not contradict or reasonably call 
into question the reliance on this fact in formulating 
opinions against the claim, most recently in November 2004.  
The VA examiner in November 2004 noted the evaluation from 
Dr. B. had been reviewed.

The Board observes that the generally applicable standard for 
establishing the value of evidence such as the physician 
cited was discussed in Roberts v. West, 13 Vet. App. 185, 
188-89 (1999).  In order to establish service connection by 
means of such treatise evidence it must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  
Instead, standing alone, the evidence must discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998).  The material submitted does not 
have the requisite "degree of certainty" required by Wallin 
and Sacks, supra; see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
("generic statement about the possibility of a link between 
chest trauma and restrictive lung disease . . . [is] too 
general and inconclusive ...").  The nature of the studies as 
reflected in the summaries lacks the degree of certainty to 
assign any substantial probative value to them, in view of 
the contemporaneous reports of the injury during service and 
the well documented treatment history after service. 

Nor does Dr. B. insist that this literature supports the 
inception of a neck disability where numerous evaluations in 
the three decades that followed were unremarkable for any 
pertinent complaint.  In fact, he did not introduce the 
literature as providing evidence supporting such recognition 
may years removed from the traumatic event.  He mentioned an 
initial evaluation may not disclose all injuries the spine 
sustained, but he did not elaborate upon the specific 
literature as associating findings found in a spine segment 
initially several decades after an injury to another segment 
of the spine.  The veteran's recollection to a VA examiner in 
1996 was that his neck problem began 10 years earlier.  His 
recent testimony of ongoing complaints including headaches 
and hand numbness since the accident in service (T 23-24) is 
contradicted by his own prior statements and the well 
documented medical record showing no reference to ongoing 
neck complaints initially until many years after service.  

Thus, the Board concludes that the opinion from Dr. B. is 
outweighed by the VA opinions against the claim as they were 
not speculative and offered plausibly based rationale against 
a remote injury as the cause of current cervical spine 
disability.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden 
v. Derwinski, 2 Vet. App. 97 (1992).  

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through testimony (T 22-24), and where, as here, there 
is no medical evidence indicating continuous symptomatology 
for the cervical spine.  McManaway v. West, 13 Vet. App. 60, 
66 (1999).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinions of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Therefore, the Board finds, the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Increased Ratings: Lumbar Spine & Lower Extremity 
Radiculopathy

Regarding the evaluation of the veteran's lumbar spine 
disability, although a review of the recorded history of a 
disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do 
not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where as here the claim regarding radiculopathy of 
the lower extremities is for a greater original rating after 
an initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (2005) which provide that the 
effective date shall be the date of claim, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of claim, or date of receipt of claim.  
However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

As the veteran's claim for increase for the lumbar spine on 
which this appeal is based was pending prior to September 
2002, his claim requires a review of both versions of the 
rating criteria for IVDS and for the spine, which were 
addressed in changes effective in September 2003.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
The newly published criteria for the spine and IVDS offer 
substantive revision and are seen as more favorable to the 
appellant than the rating provisions previously in effect and 
thus choosing between the versions is a material 
consideration here.  Bernard v. Brown, 4 Vet. App. 384 
(1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and with regard to the spine 
adding objective and quantifiable criteria primarily 
limitation of motion specified in specific or combined 
degrees of motion for the spine permitted more consistent 
evaluation based on objective criteria.  However, the revised 
criteria cannot be applied earlier than their effective date, 
which in this case is in late September 2002 for 
intervertebral disc syndrome and late September 2003 for the 
spine criteria and would apply to only a brief portion of the 
appeal period.  Bernard, supra. and VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

The rating schedule as amended effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, degenerative arthritis of the spine under Diagnostic 
Code 5242, and IVDS under Diagnostic Code 5243.  See 68 Fed. 
Reg. 51,454, 51,456-57 (Aug. 27, 2003).  Although the latest 
amendment purported to make only editorial, not substantive 
changes to the criteria for evaluating intervertebral disc 
syndrome that became effective in 2002, the notes defining 
incapacitating episode and chronic orthopedic and neurologic 
manifestations were deleted.  However, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, were still to be 
separately rated under an appropriate diagnostic code.  Id. 
at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent; 
moderate, 20 percent; and slight, 10 percent.  Diagnostic 
Code 5292.  The highest rating for lumbosacral strain was 40 
percent for severe disability with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   Diagnostic Code 5295.

Under the new general rating formula for diseases and 
injuries of the spine: with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
disability ratings (40 percent or above) are provided based 
on the following: Unfavorable ankylosis of the entire spine, 
100 percent, Unfavorable ankylosis of the entire 
thoracolumbar spine, 50 percent.  A 40 percent evaluation is 
provided for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Several of the 
"Notes" to the new criteria provide additional guidance as 
to the assigning the appropriate rating: Note (2): (See also 
Plate V.) For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.  

The Board relies on the criteria for IVDS for the low back 
disability evaluation since it is the only applicable rating 
scheme that offers the consistent potential for a higher 
evaluation in view of the manifestations reported on the 
examinations relevant to this claim.  Furthermore, the RO 
relied on the IVDS criteria in raising the evaluation to 40 
percent from August 1989, and the rating scheme for IVDS 
incorporates the rating scheme for the spine and neurologic 
disorders as an alternative to an evaluation based on 
incapacitating episodes.  The examination reports viewed 
together contain sufficient information to support the use of 
IVDS criteria.  

Although both versions of the rating schedule provide higher 
evaluation based on ankylosis, the Board must point out that 
there is no report of ankylosis of the lower spine at any 
time during the appeal period.  There must be independent 
medical evidence to support the diagnosis before it could be 
substituted as an applicable alternative rating scheme for 
the spine.  See, e.g., Butts v. Brown 5 Vet. App. 532, 540 
(1993) citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)(where RO and the Board had evaluated a claimant's 
condition under the wrong diagnostic code, the court selected 
the correct code and directed Board to evaluate condition 
under that code).  Shifting diagnostic codes may appear 
harmless but may create confusion as to the criteria employed 
in a disability evaluation and the extent of the service-
connected pathology.  See, e.g., Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.   
The RO has considered all potentially applicable rating 
schemes for the lumbar spine as reflected in the supplemental 
statements of the case where it considered separate 
evaluations for orthopedic and neurologic abnormalities as 
provided for in the criteria for IVDS. 

In VAOPGCPREC 36-97 it was noted that IVDS involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though, as in this 
case, the 40 percent rating corresponds to the maximum rating 
under another diagnostic codes pertaining to limitation 
motion of the lumbar spine.

For the period prior to September 23, 2002, the Board 
concludes that the veteran's disability more nearly 
approximated severe IVDS disability.  The 60 percent rating 
contemplated pronounced disability with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  These findings are not more 
nearly approximated in the record.  For example, private 
hospital records in June 1989 show that the veteran reported 
some left leg discomfort that was relieved by bed rest.  
There was appreciable limitation of motion but ankle jerks 
were 2+ and equal and there was no weakness of the extensor 
halluces longus and the sensory examination of the feet was 
normal.  

Subsequent private treatment records show follow-up visits 
and treatment in 1989 and 1990 for low back complaints.  
Treatment notes in October 1989 show that no weakness was 
found in the extensor halluces longus. At that time the 
veteran's present complaints were found to be compatible with 
the degenerative changes seen in the spine. The examiner 
thought that the veteran had had a good result from his 
laminectomy and disc excision.  In May 1990 ankle jerks were 
2+ and equal and there was no weakness of the extensor 
halluces longus. The examiner found that the veteran had no 
focal neurologic deficit.

Furthermore, on a VA examination in May 1991 he complained of 
intermittent radiation into both legs and intermittent 
paresthesias of the legs.  There was limited range of motion 
and examiner was unable to demonstrate any radicular loss to 
any of the modalities.  Reflexes were quite brisk throughout 
and intact, including ankle jerks without clonus.  Plantar 
responses were up going bilaterally. His gait was steady but 
slow.  He was able to toe walk well but hesitated on heel 
walking.  The examiner noted that although examination 
demonstrated no definitive radicular deficit, that the 
veteran's history did raise the possibility of bilateral 
lumbosacral radiculopathy, a possibility supported by 
suspected weakness in an L5 and possibly S1 distribution 
bilaterally. 

An undated statement from a private chiropractor is to the 
effect that he treated the veteran for low back problems in 
August 1991. The impression was failed low back surgery 
syndrome and L4 nerve root irritation.

The VA orthopedic examination in June 1994 noted minimal 
radiation down his left leg and that he denied any feeling of 
"electricity" shooting down his leg, or experiencing weakness 
or tingling or numbness in the leg.  In addition to the 
demonstrable limitation of motion, he had 5/5 strength in the 
extremities with normal symmetric reflexes, bilaterally.  He 
had some diffuse subjective decrease in sensation was 
indicated as to his left leg when compared to his right, but 
was able to detect light touch in all left leg areas.  The 
impression was status post L4-L5 diskectomy, with low back 
pain, without radiation. 

The neurology examination in June 1994 also noted 
intermittent radiating pain down the left and lateral aspects 
of the left leg, and occasional weakness in the left lower 
extremity.  There was some weakness involving left ankle 
dorsiflexion and eversion.  Muscle strength reflexes were 
hyperactive in all extremities without clonus. Sensory 
examination revealed decreased appreciation of all primary 
sensory modalities in the L5 dermatomal distribution in the 
left lower extremity. Station, gait, and coordination studies 
were all unremarkable.  The examiner reported intermittent 
low back pain with radiation to the left hip and down the 
posterolateral aspect of the left lower extremity with a 
likely left L5 radiculopathy.

The September 1994 VA neurological examination of the spinal 
cord shows that the veteran complained of progressively 
increasing pain in the back radiating to his lower 
extremities.  Motor examination showed normal tone and muscle 
bulk. Muscle power was normal except for mild weakness of 
left dorsiflexion.  Reflexes were symmetrical and both 
plantars were flexor.  Deep tendon reflexes were somewhat 
hyperactive symmetrically in the upper and lower extremities 
including the ankle jerk.  Sensory examination showed mild 
diminished pinprick sensation over the L5 radicular 
distribution on the left.  Lumbar spine range of motion 
studies showed flexion of about 15-20 degrees, extension of 
about 10 degrees, and lateral flexion of about 10 degrees. 
The veteran complained of severe restriction and pain on 
lumbar spine examination.  The examiner noted the veteran 
might have lumbar radiculopathy and that the finding that 
would support the veteran's radicular problem was the sensory 
blunting. 

The VA orthopedic examination in September 1994 shows that 
the veteran complained of pain centered over his spine and 
low back and he made no complaints of numbness and denied any 
weakness.  The range of motion of the lumbosacral spine was 
approximately 60 degrees of flexion, 10 degrees of extension, 
and 30 degrees of bilateral lateral bending. He was able to 
walk on his toes but was unable to walk on his heels.  He had 
5/5 strength in his extremities and some diffuse objective 
decreased sensation to his left leg together with poor 
discrimination to light touch to his left leg.  He had 2+ 
spasm bilaterally and difficulty bending his knees due to 
spasm.  The examiner reported low back pain without any type 
of radiation. 

The report of a May 1996 VA examination for spine shows that 
the veteran complained of severe back pain at times and  
radiation to his lower extremities, more so on his left side 
with lower extremity weakness.  On examination, the veteran's 
gait was normal, and he was able to walk on his toes. He was 
unable to walk on his heels because of the pain. There was 
give away weakness in both iliopsoas and quadriceps and the 
examiner stated the sensory testing revealed a mild 
impairment of the proprioception and vibratory senses in the 
lower extremities. The examiner noted a decreased sensation 
to light touch.  The examiner noted that sensory 
abnormalities were more so in the L5-L4 distribution in the 
left lower extremity as opposed to somewhat vague on the 
right lower extremity.  Muscle stretch reflexes for the lower 
extremities were brisk and symmetrical and plantars were down 
going.  There was tenderness to palpation in the lower lumbar 
area.  The examiner reported there was some evidence of 
radicular pain in the lower extremities, more so on the left, 
which was suggestive of L4- L5 radiculopathy. 

The report of a June 1996 VA examination for the spinal cord 
shows complaints of back pain and stiff, aching legs. The 
veteran denied any shooting pains in his legs or any 
paresthesias or paralysis.  Range of motion study of the 
spine revealed that the veteran had forward flexion of 35 
degrees, extension of 15 degrees, left and right lateral 
bending of 20 degrees, and rotation left and right of 
approximately 25 degrees.  He had normal strength in 
quadriceps, psoas, hamstrings, gastrocnemius, and extensor 
halluces longus bilaterally.  Deep tendon reflexes were brisk 
and equal bilaterally.  He had moderate tenderness of the mid 
thoracic spine and lumbar spine musculature. There was 
positive straight-leg raise on the right at 35 degrees and on 
the left at 40 degrees. The impression was low back pain 
secondary to degenerative disc disease and postoperative 
changes.  The report noted the veteran had no neurologic 
complaints or evidence of radiculopathy, but he did have 
markedly decreased range of motion secondary to pain with 
regular relief from a TENS unit. 

The report of a June 1996 VA neurodiagnostic study noted that 
the veteran had a long history of low back pain with 
complaints of numbness in the lateral aspect of both thighs 
and lower legs, and weakness of the legs at times. The 
impression was that the study was consistent with a chronic 
L5 radiculopathy, and no evidence of acute denervation at 
this time. 

This record shows rather clearly that for the period prior to 
September 2002, the veteran did not manifest pronounced IVDS 
in view if the nature and extent of the radicular symptoms, 
and the extent of relief.  He did manifest appreciable 
limitation of motion and intermittent sensory deficit which 
the Board finds more nearly approximates severe IVDS for this 
period.  He did not manifest absent ankle jerks and the 
manifestations were characterized as mild or moderate and the 
radiculopathy did not appear to be a consistently reported 
finding.  38 C.F.R. § 4.7.

The October 2002 VA spine examiner noted that the veteran had 
45 degrees of lumbar flexion, extension to approximately 5 
degrees, right and left bending to 15 and 10 degrees 
respectively, and right and left rotation both to 5 degrees.  
Motor testing bilaterally was 5/5 for L2 through S1, with the 
exceptions that left L2, and right and left S1 were all 4/5.  
The veteran's patellar reflexes, Achilles reflexes, and 
Babinski reflexes were normal bilaterally.  He straight 
raises were negative bilaterally.  He was tender, with his 
paraspinal muscles and lumbosacral spine bilaterally with 
some mild midline tenderness.  The assessment was residual 
lumbosacral pain, status post lumbosacral disc herniations at 
L4-5 and S1.  The examiner noted that the veteran was 
examined for weakened movement and he did have fatigability 
due to his age, and pain attributed with motion and 
coordination was mild, and mainly related to pain from his 
back.  The examiner opined that pain could significantly 
limit the veteran's function during flare-ups or when used 
over a period of time.

The VA examiner of the peripheral nerves in November 2004 
stated there was no history of flare-up of any nerve 
condition as that the veteran was not being treated for any 
nerve condition.  He reported tingling of the feet and the 
examiner stated there was no functional loss identified and 
the veteran did not have dysesthesias or paresthesia.  The 
veteran reported occasional left leg weakness when he pushed 
the automobile clutch and that this occurred several months 
earlier.  He clarified by stating the vehicle did not have a 
clutch but that he had difficulty moving the left leg.  The 
examiner stated there was no clinical evidence of any 
specific nerve involved.  Muscle tone and reflexes were 
normal, stimulation to light touch was normal but he had 
diminished ability to discern sharp stimuli in the outer 
edges of the feet.  

A VA examiner in February 2005 reported the veteran could not 
lift heavy objects because of his back, and that he reported 
radicular symptoms greater on the left lower extremity, 
constant lower back pain and spasms with fatiguability, 
weakness and lack of endurance.  Flare-ups limit his ability 
to walk and he used TENS unit at times for his spine.  The 
examiner stated the veteran had to be careful of the 
positions he gets into because of this.  He reported three 
incapacitating episodes in the previous twelve months with 
duration of one week for each episode.  Lumbar flexion was 0-
25 degrees.  The range of motion was not additionally limited 
by pain, weakness, fatiguability, and there was no lack of 
endurance after repetitive use.  He had lower lumbar spine 
tenderness to palpitation and bilateral paravertebral 
tenderness with guarding.  His spine was straight, there was 
no spasm, and the musculature was normal.  There was no 
atrophy of the lower extremities and there was lumbar spine 
pain on resistence with the left hip.  Lower extremity 
strength was 4/5 on the left versus the right.  
Neurologically, the veteran had unsteady heel and toe walk 
and tandem walk.  He had a rough sensation to touch in the 
thighs and pinprick was decreased in the lower legs and the 
feet.  Deep tendon reflexes were 2+ and symmetrical, Achilles 
reflexes were described as flexor and Babinski had the great 
toes downgoing.  He had calf pain with straight leg raising 
to 20 degrees.  The diagnosis was status post lumbar spine 
surgery with degenerative disc disease and spondylosis and 
chronic bilateral lower extremity L5 radiculopathy with 
limited range of motion.  The examiner remarked that the 
veteran did not report any additional limitation to the 
lumbar spine with regard to repetitive use.

Thus, for the period from September 23, 2002, the veteran 
receives a higher evaluation for IVDS based upon the chronic 
orthopedic and neurologic manifestations.  However, as 
explained in the revised regulation, the evaluation is based 
upon incapacitating episodes or chronic orthopedic and 
neurological manifestations which ever results in the higher 
overall combined rating.  The orthopedic and neurologic 
manifestations are separately rated.  Based solely on 
incapacitating episodes, the veteran self described frequency 
and duration to the examiner and at the recent hearing (T 33) 
does not produce an evaluation higher than 40 percent.  
Alternatively, the limitation of forward flexion is the 
primary determinant of the orthopedic rating under the 
revised criteria and he meets the criteria for a 40 percent 
evaluation based upon the limitation of forward flexion 
recently shown.  A higher evaluation would require ankylosis 
of the spine which as noted previously is not reported in any 
medical evaluation of the lumbar spine.  

Thus, the claim turns to the initial evaluation for the 
neurologic manifestations which served as the basis for the 
increase to a 60 percent combined rating from September 23, 
2002.  The neurologic manifestations are separately rated and 
then combined with all other ratings.  Here, the RO selected 
38 C.F.R. § 4.124a, Diagnostic Code 8524 which provides 
interval ratings from 10 to 40 percent, with the 40 percent 
evaluation for complete paralysis, a level of disability 
clearly not shown.  Incomplete paralysis is rated mild 10 
percent, moderate 20 percent, and severe 30 percent.  The 
rating scheme for the peripheral nerves instructs that where 
the involvement is wholly sensory, the rating should be for 
the mild or at most the moderate degree.  Incomplete 
paralysis connotes substantially less symptomatology than for 
complete paralysis.  Here complete paralysis contemplates 
plantar flexion lost, frank adduction of foot impossible, 
flexion and separation of toes abolished; no muscle in sole 
can move; in lesions of the nerve high in popliteal fossa, 
plantar flexion of foot is lost.  

The Board has reviewed this initial rating on a facts found 
basis and finds that the record does not support more than a 
10 percent evaluation for each lower extremity, which 
contemplates a mild disability from radiculopathy.  For 
example, the VA examiners since October 2002 have not 
associated any appreciable neurologic impairment beyond 
sensory loss to the veteran's lumbar radiculopathy.  Indeed, 
the peripheral nerves examiner in 2004 could not identify any 
specific nerve that was affected based on the clinical 
evaluation.  More recently the VA examiner in 2005 did not 
associate any motor impairment with the L5 radiculopathy, or 
identify a specific nerve involved.  Therefore the board 
concludes that the 10 percent evaluation that recognizes mild 
incomplete paralysis of the tibial nerve is the more nearly 
approximated rating at this time.  Although a precise 
identification of the nerve involved was not made on either 
recent examination, the Board observes that the 10 percent 
evaluation for mild incomplete paralysis appears throughout 
the rating scheme options for peripheral nerves that could be 
potentially applicable.  See for example 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 (sciatic nerve), 8521 (common peroneal 
nerve), and 8525 (posterior tibial nerve).  


TDIU

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  However, before a 
finding of total disability is appropriate there must be 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991). This suggests a living wage.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  38 C.F.R. § 4.16(a), 
VAOPGCPREC 75-91.  Marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for the termination.  38 C.F.R. 
§ 4.16(a). 

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The 
veteran reported he last worked in the 1980's, that he had a 
high school education, and that his back disability was a 
factor in his being unable to work since that time (T 27, 
31).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does meet the threshold 
for schedular consideration since the combined service-
connected disability rating is 60 percent from a common 
etiology.  38 C.F.R. § 4.16.  Thus the Board need not address 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.  
Fisher v. Principi, 4 Vet. App. 57 (1993).   38 C.F.R. § 
4.16(b).

In summary the representative's correspondence in June 2004 
was accepted as a claim for a TDIU.  Dr. B's opinion in his 
June 2004 report that the veteran was unable to obtain or 
maintain gainful employment for many years due to the 
service-connected spine disabilities was based upon 
information the veteran provided during a recent interview 
and his earlier hearing testimony in May 1990.  The report 
indicated that Dr. B. had reviewed post service medical 
records.  The VA examiner in November 2004 reviewed the 
claims file and felt the veteran was not employable in a job 
that would require lifting more than 15 pounds or repetitive 
bending of the lumbar spine or the thoracic spine.  The 
examiner felt the veteran could "possibly" only entertain 
sedentary employment.  A VA examiner in February 2005 stated 
the veteran left employment as a construction millwright in 
1982 on account of a heart condition and that he reported 
this was the basis for his SSA disability since 1984.  The 
examiner noted the veteran's various disabilities and opined 
that his service-connected disabilities, or his 
cardiovascular disabilities, would not preclude employment in 
a sedentary job, and that he was unable to work in a position 
that required physical labor in large part due to his 
arthritis and heart disease and advanced age.  At the recent 
Board hearing, Dr. B. noted the VA examiner in 2004 found 
only a possibility of sedentary employment and stated that 
the lumbar and thoracic spine disabilities were pretty severe 
and were sufficient to render the veteran unemployable as 
they would impact his ability to sit for any extended period 
of time (T 14, 18-19).  He questioned the competency of the 
VA examiner in February 2005, being a physician's assistant 
(T 15).

After review of the record, the Board is able to find that 
the veteran's service-connected disabilities render him 
unable to secure or maintain substantially gainful 
employment.  His service-connected disabilities and their 
impact on his employability have been discussed in recent 
medical examinations and medical reports, which the Board 
finds are entitled to substantial probative weight in favor 
of the claim for a TDIU.  Here, the Board believes the recent 
VA examinations found that the veteran would be sufficiently 
limited in obtaining or maintaining gainful employment 
primarily on account of his spine disability which has 
increased in severity as reflected in the recently granted 
separate evaluations for neurologic impairment.  The Board 
notes the recent VA opinion did not find his cardiovascular 
disease would preclude sedentary employment.  Although the 
examiner felt the veteran could perform sedentary employment 
with his service connected spine disability, the VA physician 
examiner in 2004 lacked conviction, stating the veteran 
"could possibly" entertain sedentary employment.  Dr. B. 
noted the manifestations of the lumbar spine disability and 
its history in concluding that the veteran could not perform 
sedentary employment.  

In summary, a recent VA examinations offered support to the 
claim for a TDIU and a private physician added additional 
support based on a review of the record.  All recent opinions 
assessed the impact of service-connected disabilities on 
employability and, interpreted liberally, support the 
conclusion that his spine disabilities would render him 
unemployable after considering limitations discussed in the 
examination reports.  The medical evaluation from Dr. B. and 
the VA examiner in November 2004 are entitled to substantial 
weight in this determination as they appear to have been 
based upon a careful consideration of the pertinent record 
and took into account his disabilities.  The evidence is at 
least in equipoise on the issue and the fact that a VA 
examiner did not feel the nonservice-connected cardiovascular 
disability prevented sedentary employment is significant 
since it shift the focus to the veteran's service connected 
spine disability.  Furthermore, no other disability noted in 
the recent reports was deemed significant from the standpoint 
of his employability.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As with 
any piece of evidence, the credibility and weight to be 
attached to these opinions is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Thus the Board is able to conclude that unemployability is 
more likely the result of service-connected disability in 
view of the recent comprehensive VA evaluations and the 
testimony from Dr. B.  See, for example, Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  In summary, there is 
plausible support for a TDIU, and the benefit of the doubt 
doctrine is applicable where, as here, the preponderance of 
the evidence is not against the claim for a TDIU.  


ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.

Entitlement to a disability evaluation in excess of 40 
percent for a disability of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for radiculopathy of the right lower extremity is 
denied.

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The RO issued a rating decision in December 2004 wherein it 
established September 23, 2002, as the effective date for 
separate evaluations of 10 percent for radiculopathy of both 
lower extremities.  This issue was discussed indirectly at 
the recent Board hearing (T 14).  However, the veteran, 
through his attorney, filed a notice of disagreement in July 
2005, seeking an earlier effective date.  This issue was not 
discussed in the statement of the case regarding the 
evaluation of the lower extremity radiculopathy that the RO 
issued in June 2005.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case, and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

The VBA AMC should issue a statement of 
the case addressing the December 2004 
rating decision wherein the RO denied 
entitlement to an effective date earlier 
than September 23, 2002, for the separate 
disability evaluation of radiculopathy of 
the lower extremities.

The VBA AMC should advise the veteran of 
the need to timely file a substantive 
appeal if he wishes appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


